DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (20090057447) in view of Heeb et al. (4322037), Smail et al. (20180016087), and Smith et al. (20090084870).
Regarding claims 1 and 15, Lowry discloses an aerosol hairspray product (par. 0001; 0048), comprising: a pressurisable container (1002) having a propellant (par. 0046-0049) and a container wall (1002) which encloses a reservoir (Fig. 10); a 
Lowry DIFFERS in that it does not disclose the hairstyling formulation also has less than 2 wt % water, by total weight of the hairstyling formulation and the propellant, the hairstyling active ingredient is a polymer and the valve has a spring means, and wherein the pressurisable container has a volume of from 200 ml to 300 ml. 
In regard to the hairstyling polymer and spring measn, attention is directed to the Heeb reference, which discloses a hairspray product comprising a hairstyling polymer (col. 7, lines 34-36; Examples 1-3, 7, 17-19, 22, and 27) and a valve having a spring means (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lowry reference in view of the teachings of the Heeb reference by employing a hairstyling polymer because hairsprays are typically formulated with a hairstyling polymer to provide structural support to hair. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lowry reference in view of the teachings of the Heeb reference by employing a spring means for the purpose of allowing the valve to automatically return to the closed position when pressure is removed from the valve.
In regard to the water content, attention is directed to the Smail reference, which discloses a hairstyling formulation having less than 2 wt % water, by total weight of the hairstyling formulation and the propellant (par. 0147).

In regard to the volume of the container, attention is directed to the Smith reference, which discloses another hairspray device comprising a pressurisable container having a volume of from 200 ml to 300 ml (par. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Smith reference by employing a pressurisable container having a volume of from 200 ml to 300 ml for the purpose of providing an aerosol container that is sized to meet the user’s product storage requirements.
Regarding claims 3 and 16, the hairstyling formulation is anhydrous (par. 0147 of Smail).
Regarding claim 4, the hairstyling polymer is present in an amount of from 1.0 wt % to 10 wt %, by total weight of the hairstyling formulation and the propellant (par. 0048 of Lowry).
Regarding claim 7, the first diameter is from 0.2 mm to 1.5 mm (par. 0097 of Lowry).
Regarding claim 8, the second diameter is from 0.2 mm to 1.0 mm (par. 0097 of Lowry).
Regarding claim 10, the insert has 6 sub-spray channels (par. 0083 of Lowry).
Regarding claim 11, the height is from 0.3 mm to 0.7 mm (par. 0083 and 0024 of Lowry).
Regarding claim 12, the length is from 0.25 mm to 0.35 mm (par. 0083 of Lowry).
Regarding claim 13, the orifice thickness is from 0.3 mm to 1.0 mm (par. 0035 of Lowry).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. in view of Heeb et al., Smail et al., and Smith et al. as applied to claim 1 above, and further in view of Beiersdorf (EP2468238A2).
Regarding claim 5, the modified Lowry DIFFERS in that it does not disclose the hairstyling polymer includes at least one of a VA/Crotonates/Vinyl Neodecanoate Copolymer, a Polyurethane-14 AMP-Acrylates Copolymer, a Butyl Ester of PVM/MA Copolymer, a Polyester-5, an Octylacrylamide/Acrylates/Butylaminoethyl Methacrylate Copolymer, an Acrylates/Hydroxyesters Acrylates Copolymer, or a Polyurethane-6, Acrylates/Octylacrylamide Copolymer and Acrylates Copolymer. Attention, however, is directed to par. 0005 of the Beiersdorf reference, which discloses a hairstyling polymer including at least one of a VA/Crotonates/Vinyl Neodecanoate Copolymer, a Polyurethane-14 AMP-Acrylates Copolymer, a Butyl Ester of PVM/MA Copolymer, a Polyester-5, an Octylacrylamide/Acrylates/Butylaminoethyl Methacrylate Copolymer, an Acrylates/Hydroxyesters Acrylates Copolymer, or a Polyurethane-6, Acrylates/Octylacrylamide Copolymer and Acrylates Copolymer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. in view of Heeb et al., Smail et al., and Smith et al. as applied to claim 1 above, and further in view of Walls (Cosmetics & Toiletries; Low VOC Hairsprays Formulation Challenges for a Changing Industry; March 1993; Pages 111-117; Vol. 108).
Regarding claim 6, the modified Lowry DIFFERS in that it does not disclose the hairstyling formulation also has an alkaline base. Attention, however, is directed to page 3 of Walls under the heading “Neutralizers,” which discloses that hairstyling formulations typically include an alkaline base (AMP or DMS) for increased polymer water solubility and increased hydrocarbon compatibility. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Walls reference by employing an alkaline base for the purpose of increasing polymer water solubility and increasing hydrocarbon compatibility.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DONNELL A LONG/Primary Examiner, Art Unit 3754